Citation Nr: 1536717	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  14-42 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to nonservice-connected pension and, if so, whether the reopened claim may be granted.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESSES AT HEARING ON APPEAL

Veteran, Support Person


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1961 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania (though jurisdiction now lies with the Huntington, West Virginia RO).

The Veteran testified at a July 2015 Board hearing before the undersigned Veterans Law Judge (VLJ) in Huntington, West Virginia.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A September 2011 RO decision denied the Veteran's claim for entitlement to nonservice-connected pension.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the decision.

2.  Evidence received since the September 2011 decision does not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to nonservice-connected pension.


CONCLUSIONS OF LAW

1.  The September 2011 decision which denied entitlement to nonservice-connected pension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  No new and material evidence has been received since the September 2011 decision and therefore the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

As discussed further below, the evidence of record does not reflect that the Veteran had the required active service during a period of war, thus precluding entitlement to nonservice-connected pension as a matter of law.  As such, VA's notification and assistance requirements are not applicable to this claim.  See 38 C.F.R.                    § 3.159(b)(3)(ii) (2015) (no duty to provide notice is required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R.                  § 3.159(d)(3) (2015) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  Further, because the law, and not the evidence, is dispositive in this case, the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing and asked questions regarding the Veteran's claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015), nor has he identified any prejudice in the conduct of the Board hearing.

II.  Claim to Reopen

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c) (West 2014).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).
The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).




Analysis 

The Veteran's claim for entitlement to nonservice-connected pension was denied in a September 2011 decision.  The September 2011 decision stated that the Veteran's claim was denied because the Veteran lacked the required wartime active service.  The Veteran was notified of the September 2011 decision and of his appellate rights.  In October 2011, a letter identified as a Notice of Disagreement (NOD) was submitted by a private attorney.  In a January 2012 letter, VA informed the Veteran that the October 2011 letter would not be accepted as a NOD, as it was not signed by the Veteran or his authorized representative and it was submitted by an individual who was not accredited to represent claimants before VA.  No timely NOD was subsequently received.  The Veteran did not therefore appeal the September 2011 decision and alternatively he did not submit new and material evidence within one year of the decision; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

Upon review, evidence received since the September 2011 decision does not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to nonservice-connected pension.  The previous evidence of record included the dates of the Veteran's active service (October 1961 to October 1963), which is the most relevant information with respect to this claim.  The September 2011 decision denied entitlement to nonservice-connected pension because the Veteran lacked the required wartime active service and no new or material evidence relating to this fact was subsequently received.  In sum, no new and material evidence has been received since the September 2011 decision and therefore the claim may not be reopened; the Veteran's claim is therefore denied.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

The Board notes that the October 2014 Statement of the Case did not address the new and material aspect of the Veteran's claim, but addressed the claim on the merits.  To that extent, the Board notes that even if the Veteran's claim were to be reopened, as the Veteran lacks qualifying active service during a period of war, basic eligibility for nonservice-connected pension has not been established.  

Veterans are entitled to nonservice-connected pension if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite active service.  38 U.S.C.A. § 1521(a) (West 2014); 38 C.F.R. §§ 3.3, 3.314(b) (2015).  A Veteran can meet the requisite active service requirements based on four different criteria, but all four criteria require active service during a period of war.  See 38 U.S.C.A.        § 1521(j) (West 2014); 38 C.F.R. § 3.3(a)(3) (2015).

Whether a Veteran's active service includes wartime service is a matter of law. The term "period of war" is defined by statute and the Vietnam era is considered a period of war.  38 U.S.C.A. § 101(11) (West 2014).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A.   § 101(29)(A) (West 2014); 38 C.F.R. § 3.2(f) (2015).  In all other cases, the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B) (West 2014); 38 C.F.R. § 3.2(f) (2015).

In this case, the Veteran's DD 214 reflects that his active service was from October 1961 to October 1963.  As noted, the Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  There is no evidence, however, that the Veteran served in Vietnam.  The Veteran's DD 214 indicates that the Veteran had no time of foreign or sea service.  Further, the Veteran has stated he did not serve in Vietnam.  See December 2014 VA Form 9 (stating that "I did not serve in Vietnam").  As the Veteran did not serve in the Republic of Vietnam, the Veteran's October 1961 to October 1963 period of active service cannot be considered as during the Vietnam era.  If a Veteran did not serve in Vietnam, the Vietnam era is defined as beginning on August 5, 1964, which is after the Veteran's active service ended in October 1963.  As a result, the Veteran's active service does not qualify as service during a period of war as defined by applicable law and regulation.  

The Board acknowledges the Veteran's contention, on his December 2014 VA Form 9 and at the July 2015 Board hearing, that he had wartime active service, however, as discussed, the Veteran's active service from October 1961 to October 1963, without accompanying Vietnam service, does not qualify as service during the Vietnam era period of war as defined by applicable law and regulation.  While the Board is sympathetic to the Veteran's claim, it is bound by the applicable laws and regulations.  The law in this case, and not the evidence, is dispositive of the appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In sum, even if the Veteran's claim was considered reopened, as the Veteran lacks qualifying active service during a period of war, basic eligibility for nonservice-connected pension has not been established.


ORDER


The claim to reopen a claim for entitlement to nonservice-connected pension is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


